Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Spaw on April 20, 2021.

The application has been amended as follows: 
	In claim 1, line 12, “said end” has been changed to –said end piece-.  In line 22, “support section comprises” has been change to –support section comprise-.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art lacks the entire combination of the swing arm including upper and lower side support sections with a rim at a side opening that opens to the rear and forms a pair of rails such that an end piece is inserted between the upper and lower side support sections along the rails to fill the side opening and an embedded member is embedded in a space between the side walls of the lower side support section.  A number of references includes slots that open to the rear of the swing arm containing an end piece (for example, see Mori, Trimble and Cleveland, cited herewith), but none includes a pair of side walls each having a side through opening that opens to the rear, such that the side walls of the resin body form rails along which the end piece is slid and provide a space in the lower side support section that contains the embedded member.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mori, Trimble and Cleveland include end pieces for connecting to a rear wheel that are inserted from the rear of a swing arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        



/ab/